Citation Nr: 1130580	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-06 714	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residuals of bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis.

2.  Entitlement to an initial rating higher than 10 percent for chest scars.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1978.

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for residuals of bilateral collapsed lungs and assigned an initial noncompensable disability rating, effective March 15, 2006.

In April 2007, the RO granted an initial 10 percent rating for residuals of bilateral collapsed lungs, effective March 15, 2006.  The RO also granted service connection for chest scars and assigned an initial noncompensable disability rating, effective March 15, 2006.

The Veteran testified before the undersigned at a May 2008 Video Conference Hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In November 2008, the Board denied the Veteran's claim for an initial rating higher than 10 percent for bilateral collapsed lungs and granted an initial 10 percent rating for chest scars, effective March 15, 2006.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In October 2009, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a September 2009 Joint Motion filed by counsel for the Veteran and the VA Secretary.

In March 2010, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis is manifested by at most, FVC 102 percent of predicted, FEV1 83 percent of predicted, and DLCO 76 percent, without evidence of cor pulmonale, right ventricle hypertrophy, or pulmonary hypertension; there are no current residuals.

2.  The Veteran's chest and upper abdomen scars are manifested by complaints of cramping pain, but are not deep or unstable; do not cause limitation of motion; measure no more than .5 cm in width and 24 cm in length; and have no other disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 10 percent for residuals, bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.73, 4.97, Diagnostic Codes 5319, 5321, 6843 (2010).

2.  The criteria for an initial disability rating in excess of 10 percent for chest scars have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800-7805 (2008 & 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  

In March 2010, the Board remanded the Veteran's claim to obtain additional medical records and to schedule the Veteran for another VA examination, in response to the Veteran's representative request in his February 2010 statement.  The RO sent the Veteran a letter in March 2010, requesting that he complete an Authorization and Consent to Release Form for any treatment records not associated with the claims file.  Additional private medical records were obtained and associated with the claims file, and the RO scheduled the Veteran for VA examinations in June 2010, which he attended.  Therefore, the AOJ substantially complied with the Board's March 2010 remand instructions and VA has fulfilled its duty to assist the appellant in obtaining all pertinent treatment records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required where there was substantial compliance with Board's remand instructions).

The RO also assisted the Veteran in substantiating his claims by affording him VA examinations, and there is no evidence or contention that there has been a change in the disabilities since the last examinations in June 2010.  In this regard, the Board notes that in a June 2011 statement, the Veteran's representative argued that the Veteran should be scheduled for another VA examination because the June 2010 examination was inadequate because the examiner did not adequately address the pain and cramps he experienced.  The Board notes that the Veteran's reports of pain and cramps related to his service-connected disabilities have been considered and are contemplated in the assigned ratings discussed below.  Accordingly, a remand for a new VA examination is not required.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2008 hearing, the undersigned clarified the issues on appeal and inquired as to the Veteran's current symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board therefore concludes that it has fulfilled its duty under Bryant.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).



Residuals, Collapsed Bilateral Lung, Status Post Left Thoracotomy 
With Bilateral Pleurodesis

The RO has assigned the initial 10 percent disability evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6843- Restrictive Lung Disease, traumatic chest wall defect.  The Veteran claims that the severity of his disability warrants an initial disability rating in excess of 10 percent.

The Veteran underwent a VA examination in January 2007.  Pulmonary function test revealed the following spirometry and lung function values: FVC 102 percent of predicted; FEV1 83 percent of predicted; FEV1/FVC 81 percent of predicted; and DLCO 76 percent of predicted.  Chest x-rays revealed no acute findings.  There were chronic changes with a scar at the right angle.

During his most recent VA examination in June 2010, pulmonary function test results revealed the following spirometry and lung function values: FVC 72 percent of predicted; FEV1 54 percent of predicted; and FEV1/FVC 74 percent of predicted.  

The VA examiner noted the Veteran's 37 pack a year history of smoking and diagnosed COPD, no residual of collapsed lungs.  Specifically, he opined that the Veteran's COPD was unrelated to his service-connected residuals of bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis, and therefore, the pulmonary function test results were not a result of or residual of his bilateral collapsed lungs, status post left thoractomy with bilateral pleurodesis, but instead were the result of his COPD.  He also concluded that the diagnosed COPD was not a result of resolved pneumothorax or pleurodesis.  Furthermore, the examiner opined that there were no current residuals from the Veteran's service-connected disability.  See June 2010 VA examination report and September 2010 addendum.

Under Diagnostic Code 6843, traumatic chest wall defects and pneumothorax are rated based on the General Rating Formula for Restrictive Lung Disease.  This formula allows a 100 percent (total disability) evaluation, based on PFT testing, if FEV-1 less than 40 percent of predicted value, or; FEV- 1/FVC less than 40 percent, or; DLCO (SB) less than 40- percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  A 60 percent evaluation is authorized with FEV-1 of 40- to 55- percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55- percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit).  A 30 percent evaluation is awarded with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  Finally, a 10 percent rating is given with FEV-1 of 71- to 80-percent predicted, or; FEV- 1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.

The General Rating Formula for Restrictive Lung Disease contains the following notes:

Note (1): A 100-percent rating shall be assigned for pleurisy with emphysema, with or without pleurocutaneous fistula, until resolved.

Note (2): Following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.
Note (3): Gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (DC 5321), however, will not be separately rated.

The objective test values from the January 2007 VA examination do not approximate the levels needed for a higher evaluation for the Veteran's disability.  In order to warrant the next highest disability rating under Diagnostic Code 6843, which is 30 percent, the evidence would have to show FEV-1 respiration values no greater than 70 of predicted and DLCO no greater than 65 percent of predicted.  During the VA examination, the FEV-1 value obtained was 83 percent of predicted and the DLCO value obtained was 76 percent of predicted.  Under the criteria of Diagnostic Code 6843, 83 percent FEV-1 value or a 76 percent predicted DLCO value requires a 10 percent disability rating.  An increased rating is not warranted.
Although the results of the pulmonary function test in June 2010 are enough to warrant a rating of 60 percent under Diagnostic Code 6843, as noted above, the June 2010 examiner concluded that the Veteran's test results were a result of his diagnosed COPD and not a result or residual of his service-connected bilateral collapsed lungs, status post left thoractomy with bilateral pleurodesis.  Therefore, the Board finds that the results from the June 2010 examination cannot be used as the basis for granting an increased rating under Diagnostic Code 6843.

The Board also notes that a higher evaluation cannot be assigned pursuant to any other potentially applicable diagnostic code.  See Butts v. Brown, 5 Vet. App. at 539 (1993).  

In this regard, the Board considered the applicability of 38 C.F.R. § 4.73 Diagnostic Code 5319 for rating a muscle injury to the abdominal wall.  However, the evidence did not show that Veteran's symptoms rose to the level of a moderately severe disability.  

The criteria for determining how to classify a muscle injury are set forth in 38 C.F.R. § 4.56.  The criteria consist of the type of injury, the history and complaints, and the objective findings.  For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

For purpose of the present case, the criteria for moderate, moderately severe, and severe disability are pertinent.  Under the rating criteria, the type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles. Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2)(i)-(iii).

The type of injury associated with a moderately-severe disability is through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, indicating loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. 38 C.F.R. § 4.56(d)(3) (i)-(iii).

The type of injury associated with a severe disability of muscles is a through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  A history with regard to this type of injury should include service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound and evidence of consistent complaint of cardinal signs or symptoms of muscle disability, which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track, indicating loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  38 C.F.R. § 4.56(d)(4) (i)-(iii).

If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii).

Service treatment records show that the Veteran developed right spontaneous pneumothorax, which required a right closed thoracostomy for approximately a week in October 1977.  Treatment records indicate that after re-expansion, the chest tube was removed without incident and the Veteran graduated from basic training and was transferred to another base for further training.  However, three days later the Veteran developed chest pain on the right side.  Clinical evaluation and X-ray at that time were compatible with recurrent pneumothorax of approximately 30-40 percent on the right side.  The Veteran was treated with a second closed thoracostomy on the right and complete reexpansion was achieved except for the right upper lobe, which remained slightly collapsed.  However, subsequent serial chest X-rays revealed that the right upper lobe completely reexpanded.  

November 1977 treatment records indicate that the Veteran was transferred and admitted to Wright-Patterson US Air Force Medical Center with a chest tube in place.  He was placed on suction and three days later, the air leak had stopped and suction was discontinued.  Three days later, he underwent a right anterior thoracostomy.  The apical blebs were stapled and resected and two chest tubes were placed after performance of a dry gauze pleurodesis.  The Veteran's initial postoperative course was complicated by some atelectasis and fever, but it responded to increasing chest physiotherapy.  On the third postoperative day, the superior chest tube was removed with no further air leak and satisfactory chest X-rays.  

The Veteran's chest X-rays continued to be satisfactory and his fever lysed with pulmonary toilet, and by the fifth postoperative day, the inferior chest tube was removed without difficulty.  The Veteran continued to heal satisfactorily, and he was scheduled to have his sutures removed and his wound steristripped on the eight postoperative day and discharged with the recommendation that he be placed on two weeks of convalescent leave after which he could return to full active duty with an unrestricted profile.

In January 1978, the Veteran developed anterior chest pain while marching.  Evaluation, including chest X-ray revealed a 30 percent pneumothorax on the left side.  He was treated with a closed thoracostomy with a chest tube connected to a pleurovac.  Immediate expansion of the lung was achieved.  There was no significant air leak noticed after the second hospital day and the Veteran was transferred back to Wright-Patterson Medical Center for definitive medical care.

In February 1978, the Veteran was readmitted to Wright Patterson Medical Center and approximately five days later, he underwent a left thoracostomy with pleurodesis with placement of chest tubes in the anterior chest wall.  The procedure went without complications and postoperatively, the Veteran recuperated well.  Approximately three days later, the apical chest tube was removed without complications.  The notes indicate that the Veteran demonstrated slow but progressive improvement throughout his hospital stay.  Two days later, the remaining chest tube situated in the lower pleural space was removed without complications and his IV was also discontinued.  The Veteran was scheduled to be discharged two days later to convalescent leave for further recuperation.  It was recommended that he observe restriction of activities to moderate mobility with no heavy lifting or strenuous activity while on convalescent leave and that he follow-up with his physician at his home base.

As noted above, the Veteran's current disability is the result of spontaneous recurrent pneumothorax on the right side and spontaneous pneumothorax on the left, which were all treated with a closed thoracostomy.  The Veteran was hospitalized to have the above-noted surgical procedures performed for approximately twenty two days from October 1977 to November 1977 and approximately twenty four days from January 1978 to February 1978.  

After his discharge from the hospital in November 1977, he was placed on two weeks of convalescent leave after which he was returned to full active duty with an unrestricted profile.  After his discharge from the hospital in February 1978, he was prescribed convalescent leave for further recuperation and it was recommended that he observe restriction of activities to moderate mobility with no heavy lifting or strenuous activity while on convalescent leave and that he follow-up with his physician at his home base.  

At the time of his separation examination in September 1978, the Veteran reported that he had three collapsed lungs since October 1977, but he did not report any residuals from the incidents.  However, he was also noted on clinical evaluation to have multiple chest surgical scars, secondary to chest tubes, left thoracostomy.  

There is no evidence in the service treatment records of consistent complaints of the cardinal signs of muscle injury, and there is no evidence that the Veteran's injury included prolonged infection.  As noted above, the Veteran was hospitalized for a few weeks from October 1977 to November 1977 and again from January 1978 to February 1978, for surgical procedures needed to repair collapsed lungs.  He was not hospitalized as a result of any residuals from the in-service injuries.  Nonetheless, it should be noted that there were no significant complications from any of his surgeries.  

In this regard, his postoperative course in November 1977 was complicated by some atelectasis and fever, but it responded to increasing chest physiotherapy and the fever resolved quickly.  There is also no evidence of intramuscular scarring.  After each hospital discharge, the Veteran was placed on convalescent leave for a short period of time and then returned to full active duty, with no profile.  He was only given moderate restrictions after his final hospital discharge in February 1978.  The Veteran was able to remain on duty until the termination of his active service approximately one year later and there are no indications that he sought treatment or voiced complaints related to the chest scars or that he experienced another pneumothorax.  Furthermore, as noted above, at the time of his separation from service, besides his noted multiple chest scars, there was no evidence of any residuals from the Veteran's in-service surgical procedures.

Private treatment records dated between April 2002 and June 2005 show long-standing complaints of chest pain with muscle wall cramping.  Chest X-rays show chronic lung changes with scarring in both lung bases and blunting of the right costophrenic angle.  No definite acute diseases were noted.

The Veteran underwent a VA examination in January 2007.  He was not asthmatic but had used Albuterol on a weekly basis for many years.  He was also on treatment for chest cramping.  The treatments were reportedly less than 50 percent effective for the chest wall muscle cramping discomfort.  The Veteran worked as a registered nurse on a part-time instead of full-time basis, but he reported that he did not experience incapacitation.  

The Veteran reported symptoms of dyspnea on exertion (with walking up a flight of stairs), productive cough and sputum.  He also complained of long-term chest wall muscle cramping, not significantly relieved by treatment.  However, he denied hemoptysis or anorexia.  Furthermore, upon physical examination, there was no evidence of core pulmonale, right ventricle hypertrophy, or pulmonary hypertension.  There also was no kyphoscoliosis or pectus excavatum.  Lungs sounds were clear to auscultation and normal to percussion.  Chest x-rays revealed no acute findings and no chronic changes.  Finally, although he reported that he was working part-time, he denied any incapacitation.  

During his May 2008 Board hearing, the Veteran testified that he had pain and muscle cramping under his ribs where the chest tubes were placed during surgery.  He also indicated that the severity of the cramping increases with exertion and activity.  He testified that he was able to perform his activities of daily living and that he could run up steps, but could not lift heavy items without cramping.  The Veteran stated that in short, he was constantly in some level of pain.

Private treatment records from Brambleton Family Practice, dated March 2007 to July 2008 show that the Veteran complained of chronic chest and rib pain from his previous chest tube insertion.

During his most recent VA examination in June 2010, chest X-rays revealed findings of chronic obstructive pulmonary disease with hyperinflation and chronic fibrosis, as well as atypical scarring bilaterally.  There was a tiny nodule in the right upper lobe, but no other definite nodules were seen, and there was no parenchymal lung mass or lymphadenopathy and no acute infiltrate.  The liver and adrenal glands were normal.  Chest X-rays also revealed kyphosis of the thoracic spine.  

The residuals of bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis would equate to no more than "moderate" muscle damage under 38 C.F.R. § 4.56.  The Veteran did not undergo debridement, or experience prolonged infection, sloughing of body parts or intermuscular scarring.  He did not undergo prolonged hospitalization, and there was not a record of constant complaints following discharge from hospitalization.  

He has reported on the job difficulties, but has been able to keep up with work requirements as shown by the fact that has been able to keep his been able to successfully maintain his position for many years.  On examination in January 2007, he was working full-time and he reported that he worked through the discomfort associated with his disability.  During his June 2010 examination, he was again reported to be working full-time and had not lost any time from work due to his disability.  

Examinations since service have been consistently negative for any evidence of loss of deep fascia, muscle substance or weakness.  Furthermore, there is no X-ray evidence of scattered foreign bodies, no evidence of adhesion of his chest scars to bones rather than true skin covering in an area where bone is normally protected by muscle, no visible or measurable atrophy, and no adaptive contraction of an opposing group of muscles.

As such, the Veteran's disability does not warrant an evaluation in excess of 10 percent under Diagnostic Code 5319 or 5321.  The record shows that he did not have an injury or residuals as described in the criteria for a disability that is "moderately- severe" or "severe" muscle damage.

An increased rating is also not warranted under Diagnostic Code 5321.  The Board notes that if the Veteran's disability is rated under Diagnostic Code 6843, a separate rating cannot be given under Diagnostic Code 5321.  However, as the results of the June 2010 examination cannot be evaluated under Diagnostic Code 6843, Diagnostic Code 5321 can be considered.   However, as discussed above, the evidence does not show that the Veteran's disability is more than moderate.  Accordingly, a rating in excess of 10 percent is not warranted under Diagnostic Code 5321.

The Board also considered the applicability of 38 C.F.R. § 4.73 Diagnostic Codes 5324, and 5326 through 5329 for ratings of muscle impairment other than that resulting from gunshot wounds (e.g. Diagnostic Code 5321, Muscles of Respiration).  However, as the Veteran's disability does not involve a rupture of the diaphragm with hernia; facial muscle injury; hernias; neoplasms or sarcomas, such codes are not for application.  The initial 10 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6843, was proper.

Chest scars

The Veteran's chest scars are currently rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, based on the Veteran's subjective complaints of cramping pain in the chest, where his scars are located.  

To warrant a rating in excess of 10 percent under the applicable criteria, the evidence needs to show a scar of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or two or more characteristics of disfigurement (Diagnostic Code 7800);or a scar that is deep or causes limited motion and exceeds 12 inches (Diagnostic Code 7801); or that causes some limitation of the function of the part affected (Diagnostic Code 7805).  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  A rating in excess of 10 percent is not available under Diagnostic Codes 7802, 7803 or 7804.  See id.  

VA outpatient treatment records show no evidence of complaint of pain, tenderness, or inflammation of external chest and upper abdomen scars.  

The Veteran underwent a VA examination in January 2007.  The examiner indicated that the Veteran had a scar under his right breast from the prior thoracentesis, which was approximately 15 centimeters (cm).  That scar was well-healed, non-fixed, not depressed, not raised, inflamed or tender to the touch.  On the left breast was a scar measuring 20 cm in horizontally.  That scar also was well- healed, non-fixed, not depressed, not raised, inflamed or tender to the touch.  This scar was slightly lighter in appearance than the surrounding skin.  The Veteran also had a 5 cm scar in the right upper quadrant of the abdomen that was slightly lighter than the surrounding skin.  It was not raised, depressed or tender to palpation.  The examiner noted the Veteran's complaints of cramping pain in the chest muscles.

At the Veteran's recent hearing, he testified that his scars were over 12 inches in length.  He specifically stated that his scars were not tender to touch, but that on movement he experience cramps at the scar sites.  He testified that "the more activity, the more cramping, and the more pain I have."  The Veteran testified further that the pain was also a cramping pain, as well as an inflammation of the scar area, due to movements, such as pushing carts at work.

During his most recent VA examination in June 2010, the Veteran was noted to have scars on the chest, which were well healed and non tender, and ranged from .2 cm to .5 cm wide and 1 cm to 24 cm long.  None of the scars were painful or superficial; none of them had any signs of skin breakdown, inflammation, edema or keloid formation; and none of them had any other disabling effects.

The Veteran's scars were not shown on VA examination in January 2007 to be deep or cause limited motion; or to be unstable; or to cover an area of 144 square inches or greater; or to cause limitation of function of the affected part.  Furthermore, his scars were not shown on examination in June 2010 to be deep and nonlinear; to be superficial and nonlinear; or to cause any other disabling effects.  Accordingly, a separate or higher rating under Diagnostic Codes 7800-7805 is not warranted under the rating criteria in effect at the time of the Veteran's initial rating in April 2007 or of his rating increase in February 2009.  

The Board also notes that, effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).

These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Id.  The Veteran's claim was received prior to this date and the Board has not received a request from the Veteran or his attorney to be rated under the revised criteria.  Hence, those rating criteria do not need to be addressed at this time.

The Board also notes that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic code.  See Butts v. Brown, 5 Vet. App. at 539 (1993).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


Extra-schedular 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability is manifested by complaints of shortness of breath on exertion and complaints of chest wall cramping and pain.  The Joint Motion was based on the need to consider whether the Veteran's reports of pain warranted referral for consideration of an extraschedular rating.  His pain and respiratory symptoms are contemplated by the schedular rating criteria discussed above.  Specifically, the severity of his respiratory symptoms is documented by findings on the pulmonary function tests, and his complaints of chest cramping and pain are accounted for in the separate ratings assigned for his painful chest scars.  Furthermore, the rating38 C.F.R. § 4.56.  The Veteran has at times described his pain in terms of cramping, but whether described as cramping of simply as pain, the pain is contemplated by the rating scheduled.  Similarly, the symptoms of his scars, namely pain, as discussed above, are contemplated by the rating criteria.  

The Veteran and his representative also argue that the Veteran's disability causes limitation of function and occupational problems.  However, the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  Referral for extraschedular consideration would not be warranted unless the rating criteria did not contemplate his symptoms.  Since the rating criteria do contemplate his disability, referral for consideration of an extraschedular rating is not warranted.

TDIU

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected disability has caused unemployability.  The January 2007 and June 2010 VA examination reports indicate that despite his disability, the Veteran was employed full-time as a registered nurse, and as noted above, although he has claimed that his disability interferes somewhat with his employment (which the assigned 60 and 10 percent ratings are intended to compensate for), the Veteran has not contended that his service connected disabilities precluded gainful employment.  As there has been no allegation or evidence of unemployability attributable to his service-connected disabilities, a TDIU is not warranted.  


ORDER

An initial disability rating in excess 10 percent for residuals, collapsed bilateral lung, status post left thoracotomy with bilateral pleurodesis is denied.

An initial disability rating in excess of 10 percent for chest scars is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


